962 So. 2d 418 (2007)
Staria T. NEWBOLD-FERGUSON, as Personal Representative of the Estate of Ivan Warmsley Ferguson, deceased, for and on behalf of lawful survivors/claimants: Staria T. Newbold-Ferguson, as surviving spouse, Appellant,
v.
AMISUB (North Ridge Hospital, Inc. d/b/a North Ridge Medical Center), Appellee.
No. 4D06-17.
District Court of Appeal of Florida, Fourth District.
August 22, 2007.
Harvey J. Sepler of Harvey J. Sepler, P.A., Hollywood, for appellant.
Hal B. Anderson of Billing, Cochran, Heath, Lyles, Mauro & Anderson, P.A., Fort Lauderdale, for appellee.
TAYLOR, J.
Plaintiff Staria Newbold-Ferguson, wife of the deceased, Ivan Ferguson, sued the North Ridge Medical Center for medical negligence that allegedly occurred during her husband's hospitalization after back surgery. The plaintiff alleged that the defendant's employees and agents failed to follow the treating surgeon's post-operation orders, monitor the decedent post-operatively, assess the decedent prior to administering narcotics, and accurately document the administration of such narcotics.
*419 The trial court entered a final summary judgment for the defendant on two grounds: lack of evidence to support the nursing negligence theory of the case and failure to identify the physicians and hospital agents who are the subjects of this negligence claim. We reverse the final summary judgment because the record contained some evidence in support of plaintiff's claim of nursing negligence, and genuine issues of material fact remained as to this claim. On remand, the trial court shall allow the plaintiff to file a third-amended complaint specifically identifying the physicians and other employees or agents of whose negligence she complains.
Reversed.
SHAHOOD, C.J., and GROSS, J., concur.